USCA11 Case: 21-11626      Date Filed: 12/09/2021   Page: 1 of 2




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-11626
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
DAMIEN MADISON,
a.k.a. Pit,
a.k.a. Slick,
                                      Defendant-Appellant.
                   ____________________

          Appeal from the United States District Court
             for the Northern District of Georgia
          D.C. Docket No. 1:16-cr-00145-TWT-JKL-36
                   ____________________
USCA11 Case: 21-11626         Date Filed: 12/09/2021    Page: 2 of 2




2                      Opinion of the Court                 21-11626


Before WILSON, ROSENBAUM, and LUCK, Circuit Judges.
PER CURIAM:
        David Jones, appointed counsel for Damien Madison in this
direct criminal appeal, has moved to withdraw from further repre-
sentation of the appellant and filed a brief pursuant to Anders v.
California, 386 U.S. 738 (1967). Our independent review of the en-
tire record reveals that counsel’s assessment of the relative merit of
the appeal is correct. Because independent examination of the en-
tire record reveals no arguable issues of merit, counsel’s motion to
withdraw is GRANTED, and Johnson’s convictions and sentences
are AFFIRMED. Madison’s motion for appointment of new coun-
sel is DENIED as moot.